Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000695
                                                       23-AUG-2012
                                                       12:53 PM



                       NO. SCPW-12-0000695


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            ONEPO'OKELAOIAI'OA'OKEKAULAOEZEKIELA SUGAR

           CRAIG-RODENHURST, aka POOKELA, Petitioner,


                               vs.


         THE HONORABLE PHILIP DOI, JUDGE OF THE DISTRICT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

                  (CITATION NO. 1DTC-12-002887)


                              ORDER

(By: Recktenwald, C.J., Nakayama,Acoba, McKenna, and Pollack,JJ.)


          Upon consideration of O.S. Craig-Rodenhurst’s

“Affidavit of Truth,” which we treat as a petition for a writ of

mandamus, it appears that petitioner has adequate remedies

available to challenge the entry of the not guilty plea entered

at the May 14, 2012 arraignment and plea hearing.     Therefore,

petitioner is not entitled to mandamus relief.     See Kema v.

Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, August 23, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack





                                   2